___________

                                      No. 95-3540
                                      ___________


Demetra M. Halley,                         *
                                           *
               Appellant,                  *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Missouri.
United States of America,                  *             [UNPUBLISHED]
                                           *
               Appellee.                   *

                                      ___________

                         Submitted:    June 12, 1996

                             Filed:   September 5, 1996
                                      ___________

Before WOLLMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      ROSENBAUM,* District Judge.
                               ___________


PER CURIAM.


      Demetra Halley appeals from the district court's judgment in favor
of the government in this action brought under the Federal Tort Claims Act,
28 U.S.C. § 1346(b).        We reverse and remand for further proceedings.


      An automobile being driven by Benedict Radon in the course of his
official capacity as a special agent of the Inspector General's Office of
the   United    States     Railroad   Retirement    Board   struck   the   rear   of   an
automobile being driven by Dr. Robert Halley on Interstate 55 near Arnold,
Missouri, on the evening of October 25, 1989.




      *The HONORABLE JAMES M. ROSENBAUM, United States District
      Judge for the District of Minnesota, sitting by
      designation.
        Dr. Halley was taken by ambulance to a St. Louis area hospital, where
he was treated and released yet that evening.          Dr. Halley died from
congestive heart failure due to coronary artery disease on November 8,
1991.    Appellate thereafter brought the present action, contending that her
husband's death was caused by the trauma he had suffered in the 1989
collision.


        The district court, applying the standard of comparative fault
adopted by the Missouri Supreme Court in Gustafson v. Benda, 661 S.W.2d 11
(Mo. 1983) (en banc), found that Radon was at fault, but found that the
government was liable for only sixty-six percent of the damages resulting
from the accident.


        After recounting at some length Dr. Halley's medical history, which
included a myocardial infarction in 1980, an automobile accident in January
1981, a 1984 hospitalization for coronary artery disease, and an April 1989
diagnosis of acute inferior myocardial infarction, the district court found
that appellant had failed to present any evidence of damages that Dr.
Halley had suffered solely as a result of the October 25, 1989, accident,
and thus refused to award any damages on this aspect of appellant's claim.
The district court also found that there was no causal relationship between
the October 25, 1989, accident and Dr. Halley's death.


        Appellant contends that the district court erred in attributing any
fault to Dr. Halley with respect to the cause of the accident.       Without
recounting it in detail, there was evidence from which the district court
could find that Dr. Halley had brought his car to a sudden stop upon
encountering other vehicles that had slowed to avoid debris that had fallen
onto the roadway.     A Missouri state patrolman who saw Radon's automobile
strike Dr. Halley's vehicle testified that he had indicated on his accident
report that the probable contributing circumstance to the accident was that
Radon had been driving too fast for conditions. He also




                                     -2-
testified that he had attributed no probable contributing circumstance to
Dr. Halley.    He acknowledged, however, that it was possible that the fact
that Dr. Halley's vehicle had almost come to a stop could have been a
factor contributing to the accident.       It was for the district court to
weigh this evidence, and we cannot say that its finding that the government
was liable for only sixty-six percent of the damages is clearly erroneous.


     Likewise, we cannot say that the district court clearly erred in
finding that there was no causal connection between the October 25, 1989,
accident and Dr. Halley's death in view of the evidence of Dr. Halley's
pre-existing heart ailments, his heavy smoking, and his refusal to follow
the advice of his treating physicians.


     We conclude, however, that the district erred in finding that
appellant had presented no evidence of damages relating solely to the
accident.     The record contains a statement of charges from St. Anthony's
Medical Center for the treatment and services provided to Dr. Halley on the
night of the accident.     Appellant also presented evidence regarding the
charges for the ambulance that carried Dr. Halley from the accident scene
to the hospital.       Appellant testified that when she arrived at the
emergency room, she observed that her husband was in great distress, as
evidenced by his crying, and that immediately after the accident Dr.
Halley's body was stiff and that he suffered back and neck pain.


     How much should be awarded for Dr. Halley's post-accident pain and
suffering, we cannot say.     That he experienced at least some measure of
pain and suffering seems clear, however, and the district court on remand
should make whatever award it deems appropriate in the circumstances.   The
calculation of the amount to be awarded for the hospital and ambulance
bills would seem to be straightforward enough.




                                     -3-
     The judgment is reversed, and the case is remanded to the district
court for an award of damages in accordance with the views set forth in
this opinion.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -4-